ORDER
BELL, Chief Judge.
This matter came on before the Court on the Petition of Timothy Yates, currently on inactive status as a result of an Order of this Court of August 26, 1997, to be reinstated to the bar of Maryland.
The Court having considered the Petition and the Response of Bar Counsel on behalf of the Attorney Grievance Commission of Maryland, it is this 27th day of August, 2001
*319ORDERED, that Timothy Yates be and he is hereby reinstated to the bar of Maryland subject to the following condition: that for a period of one year from the date of this Order Petitioner shall be responsible to supply Bar Counsel with quarterly reports from his medical provider that he is maintaining the proper usage of the medication currently prescribed for his medical condition and the levels of that medication are being tested. It is further,
ORDERED, that Petitioner take the professionalism course administered for all new admittees to the Maryland bar and at the next session of that program have Petitioner certify attendance at that program to Bar Counsel and it is further
ORDERED, that the clerk of this Court shall place the name of the Petitioner on the register of attorneys in this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and to the clerks of all courts in this state.